Exhibit 10.1

 

SEPARATION AGREEMENT

 

This Separation Agreement (this “Agreement”) is entered into as of the 9th day
of August, 2011, by and between Red Robin Gourmet Burgers, Inc., Red Robin
International, Inc. (together, “Red Robin”) and Susan Lintonsmith
(“Executive”).  As used herein, “Parties” means, collectively, Red Robin and
Executive, and “Party” means either Red Robin or Executive.

 

RECITALS

 

WHEREAS, Red Robin and Executive are parties to various stock option agreements,
stock rights and other stock arrangements (the “Stock Agreements”);

 

WHEREAS, the Parties now mutually desire to terminate their employment
relationship effective July 15, 2011 (the “Effective Date”) on the terms set
forth herein; and

 

WHEREAS, in connection therewith, effective as of the Effective Date, Executive
is relinquishing all her rights in, to and under the Stock Agreements, all
bonuses relating to past and pending matters benefiting Red Robin (except as
expressly provided below) and any other interests she might claim arising from
her efforts as Senior Vice President and Chief Marketing Officer, and Red Robin
desires to provide the payments and other consideration specified herein.

 

NOW, THEREFORE, in consideration of the provisions herein, and other good and
valuable consideration the receipt and sufficiency of which is hereby
acknowledged by the Parties agree as follows:

 

1.             Termination of Service.  Effective as of the close of business on
the Effective Date, Executive’s employment with Red Robin shall terminate, and
Executive shall resign from all her positions as an officer and employee of Red
Robin and any of its subsidiaries, including her position of Senior Vice
President and Chief Marketing Officer.  Red Robin will pay Executive the sum of
Executive’s Annual Base Salary through the Effective Date to the extent not
theretofore paid, any compensation previously deferred by Executive (together
with any accrued interest or earnings thereon) and any accrued vacation pay, and
shall reimburse Executive for her reasonable business expenses incurred through
the Effective Date (collectively, the “Accrued Amounts”), all in accordance with
applicable law.

 

2.             Separation Payment.  Red Robin agrees to pay Executive her Annual
Base Salary of $315,000 (such payments to be made in accordance with Red Robin
International’s (“RRI”) normal payroll practices) for a period of twelve (12)
months from the Effective Date.  Executive agrees to receive such payments to
respond to Red Robin’s needs for transition and to provide other services
through March 31, 2012.  On the express condition that Executive timely signs
and does not rescind the General Release attached as Exhibit A, separation
payments shall begin on the first payroll date following execution of this
Agreement.  All payments under this Section 2 shall be subject to applicable
withholdings and deductions.

 

3.             Bonus Payment.  On the express condition that Executive timely
signs and does not rescind the General Release attached as Exhibit A, and on the
express condition that the Company actually attains the minimum EBITDA target
for the full fiscal year pursuant to the

 

--------------------------------------------------------------------------------


 

2011 Corporate Bonus Plan, Red Robin agrees to pay Executive her annual bonus
Executive would have earned for fiscal year 2011 (based on the period from
January 1, 2011 through the Effective Date, divided by 365) if Executive had
remained employed for the full fiscal year, up to the bonus amount associated
with the 100% of EBITDA target achieved.  Such payment will be payable at the
same time and on the same basis that Red Robin pays other executive bonuses for
fiscal year 2011, but no later than March 31, 2012.  All payments under this
Section 3 shall be subject to applicable withholdings and deductions.

 

4.             Equity.  All unvested stock options, restricted stock units,
restricted stock and other equity-based awards held by Executive shall continue
to vest through March 31, 2012 and shall be governed by the plans and programs
and the agreements and other documents pursuant to which the awards were
granted.  In no event shall this section be deemed to accelerate or otherwise
amend the terms of any outstanding award.

 

5.             Termination of Payments. Anything in this Agreement to the
contrary notwithstanding, Red Robin shall have the right to terminate all
payments and benefits owing to Executive pursuant to Sections 2, 3 and 4 upon
Red Robin’s discovery of any breach or threatened breach by Executive of her
obligations under the General Release or Sections 10, 11, 12 and 13 of this
Agreement (the “Restrictions”) during the Restrictive Period.

 

6.             Executive’s Relinquishment of Rights.  It is expressly
acknowledged and agreed that, subject to the actual receipt by Executive of the
consideration to be delivered pursuant to Sections 2, 3 and 4 above, Executive
shall relinquish all rights under the Stock Agreements (provided that Executive
shall retain any and all shares (and stock options for the remaining
post-termination term thereof) of Red Robin that are fully vested, and issued
and outstanding in her name and the name of any of the members of her family)
and any and all rights she may have to any other salary, bonus or other
compensation.  In the event there is no actual receipt by Executive of the
consideration to be delivered pursuant to Sections 2, 3 and 4 above, then
Executive shall not have relinquished any such rights.

 

7.             General Release. As a condition precedent to Executive receiving
the consideration or benefits set forth in Sections 2, 3 and 4 above, Executive
shall execute and deliver the General Release attached as Exhibit A within two
business days of receipt.  The General Release shall not become enforceable and
effective against Executive until seven calendar days after such execution. The
consideration and benefits set forth in Sections 2,  3 and 4 above shall not be
paid or provided unless the General Release is executed timely and in the event
Executive fails to so timely Execute the General Release, no amounts shall be
payable hereunder.  Upon signing the General Release, payments and benefits
hereunder shall be paid after the expiration of seven calendar days, on the
express condition that Executive does not rescind the General Release.

 

8.             Release of claims by Red Robin.  Red Robin agrees to release any
claims against Executive and give up all other actions, causes of action, claims
or administrative complaints that it may have against the Executive.  Red Robin
agrees not to cause the premature termination of any coverage to which the
Executive was entitled under Red Robin’s director and officer liability
insurance policies in effect during Executive’s employment, including such
coverages, if any, that were provided under such policies for periods following
the termination of Executive’s

 

2

--------------------------------------------------------------------------------


 

employment.  For clarity, nothing in this section shall require Red Robin to
renew or extend any policies or coverage that would have otherwise terminated
upon Employee’s departure from Red Robin.

 

9.             Representations and Warranties.  Each of Executive and Red Robin
(except as to subparagraphs (c) and (e) below), severally and not jointly,
warrants and represents as follows:

 

(a)           She or it has read this Agreement and agrees to the conditions and
obligations set forth in it.

 

(b)           She or it voluntarily executes this Agreement (i) after having
been advised to consult with legal counsel, (ii) after having had opportunity to
consult with legal counsel and (iii) without being pressured or influenced by
any statement, representation or omission of any person acting on behalf of the
other or any of its officers, directors, employees, agents and attorneys.

 

(c)           Executive has no knowledge of the existence of any lawsuit, charge
or proceeding against Red Robin or any of its officers, directors, employees or
agents arising out of or otherwise connected with any of the matters herein
released.

 

(d)           She or it has the individual, corporate, or entity power and
authority to execute and deliver this Agreement and to perform its obligations
hereunder and, if such Party is a corporation, limited liability company or
partnership, the execution, delivery, and performance of this Agreement has been
duly authorized by all necessary corporate, company or partnership action.  This
Agreement constitutes the legal, valid, and binding obligation of each Party.

 

(e)           Executive admits, acknowledges, and agrees that, other than the
consideration set forth in this Agreement, Executive has been fully paid or
provided all wages, compensation, salary, commissions, bonuses, expense
reimbursements, stock, stock options, vacation, change-in-control benefits,
severance benefits, deferred compensation, or other benefits from Red Robin,
which are or could be due to Executive under the terms of Executive’s employment
or otherwise.

 

10.           Confidential Information.  Executive shall not disclose any
Confidential Information to any Person for any reason or purpose whatsoever,
other than in connection with the performance of Executive’s duties under this
Agreement. The term “Confidential Information” shall mean all confidential
information of or relating to Red Robin and any of its affiliates, including,
without limitation, financial information and data business plans and
information regarding prospects and opportunities, but does not include any
information that is or becomes public knowledge by means other than Executive’s
breach or nonobservance of Executive’s obligations described in this Section 9. 
Notwithstanding the foregoing, the Executive may disclose such Confidential
Information as he or she may be legally required to do so on the advice of
counsel in connection with any legal or regulatory proceeding; provided,
however, that the Executive shall provide Red Robin with prior written notice of
any such required or potentially required disclosure and shall cooperate with
Red Robin and use her best efforts under such circumstances to obtain
appropriate confidential treatment of any such Confidential Information that may
be so required to be disclosed in connection with any such legal or regulatory
proceeding.

 

3

--------------------------------------------------------------------------------


 

11.           Covenant Not to Compete.

 

(a)           Executive agrees that, for the period commencing on the Effective
Date and ending on the first anniversary of the Effective Date (the “Restrictive
Period”), Executive shall not, in the State of Colorado, directly or indirectly,
either for herself or for, with or through any other Person, own, manage,
operate, control, be employed by, participate in, loan money to or be connected
in any manner with, or permit her name to be used by, any burger focused concept
restaurant business (a “Competitive Activity”).  For purposes of this Agreement,
the term “participate” includes any direct or indirect interest, whether as an
officer, director, employee, partner, sole proprietor, trustee, beneficiary,
agent, representative, independent contractor, consultant, advisor, provider of
personal services, creditor, owner (other than by ownership of less than five
percent of the stock of a publicly-held corporation whose stock is traded on a
national securities exchange or in the NASD National Market (a “Public
Company”).

 

(b)           Executive acknowledges the following provisions of Colorado law,
set forth in Colorado Revised Statutes § 8-2-113(2):

 

“Any covenant not to compete which restricts the right of any person to receive
compensation for performance of skilled or unskilled labor for any employer
shall be void, but this subsection (2) shall not apply to:

 

…

 

(b)           Any contract for the protection of trade secrets;

 

…

 

(d)           Executive and management personnel and officers and employees who
constitute professional staff to executive and management personnel.”

 

Executive acknowledges that this Agreement is a contract for the protection of
trade secrets within the meaning of § 8-2-113(2)(b) and is intended to protect
the Confidential Information and that during her employment with Red Robin, she
served as an executive within the meaning of § 8-2-113(2)(d).

 

12.           No Interference.  During the Restrictive Period, Executive shall
not, without the prior written approval of Red Robin, directly or indirectly
through any other Person (i) induce or attempt to induce any employee of Red
Robin, RRI or any of their subsidiaries (collectively, the “Companies,” and
each, a “Company”) at the level of Director or higher to leave the employ of any
Company, or in any way interfere with the relationship between any Company and
any such employee, (ii) hire any Person who was an employee of any Company at
the level of Director or higher within twelve months after such Person’s
employment with such Company was terminated for any reason or (iii) induce or
attempt to induce any supplier or other business relation of any Company to
cease doing business with any Company, or in any way interfere with the
relationship between any such supplier or business relation and any Company. 
Executive further represents and warrants that prior to the date of this
Agreement, Executive has not solicited any employee of any Company at the level
of Director or higher to pursue employment opportunities with Executive in
violation of her duty of loyalty to Red Robin.

 

4

--------------------------------------------------------------------------------


 

13.           Return of Documents.  Promptly following the Effective Date,
Executive shall deliver to Red Robin all of (i) the property of the Companies,
and (ii) non-personal documents and data of any nature and in whatever medium of
the Companies, and she shall not take with her any such property, documents or
data or any reproduction thereof, or any documents containing or pertaining to
any Confidential Information.

 

14.           Reasonableness of Restrictions.  The Executive agrees that the
covenants set forth in Sections  10, 11, 12 and 13 are reasonable with respect
to their duration, geographical area and scope.  In the event that any of the
provisions of Sections  10, 11, 12 and 13 relating to the geographic or temporal
scope of the covenants contained therein or the nature of the business or
activities restricted thereby shall be declared by a court of competent
jurisdiction to exceed the maximum restrictiveness such court deems enforceable,
such provision shall be deemed to be replaced herein by the maximum restriction
deemed enforceable by such court.

 

15.           Injunctive Relief.  The parties hereto agree that Red Robin would
suffer irreparable harm from a breach by Executive of any of the covenants or
agreements contained herein, for which there is no adequate remedy at law. 
Therefore, in the event of the actual or threatened breach by Executive of any
of the provisions of this Agreement, Red Robin, or its respective successors or
assigns, may, in addition and supplementary to other rights and remedies
existing in their favor, apply to any court of law or equity of competent
jurisdiction for specific performance, injunctive or other relief in order to
enforce compliance with, or prevent any violation of, the provisions hereof; and
that, in the event of such a breach or threat thereof, Red Robin shall be
entitled to obtain a temporary restraining order and/or a preliminary or
permanent injunction restraining Executive from engaging in activities
prohibited hereby or such other relief as may be required to specifically
enforce any of the covenants contained herein.

 

16.           Extension of Restricted Periods.  In addition to the remedies Red
Robin may seek and obtain pursuant to this Agreement, the restricted periods set
forth herein shall be extended by any and all periods during which Executive
shall be found by a court to have been in violation of the covenants contained
herein.

 

17.           Section 409A.  Each payment or benefit made pursuant to Sections 2
and 3 shall be deemed to be a separate payment for purposes of Section 409A.  In
addition, it is the intent of the Parties that payments or benefits pursuant to
Sections 2 and 3 shall be exempt from the requirements of Section 409A to the
maximum extent possible as “short-term deferrals” pursuant to Treasury
Regulation Section 1.409A-1(b)(4), as involuntary separation pay pursuant to
Treasury Regulation Section 1.409A-1(b)(9)(iii), as exempt reimbursements under
1.409A-1(b)(9)(v), or under any other exemption that may be applicable, and this
Agreement shall be construed accordingly.  In the event that any payments of
benefits pursuant to Sections 2 and 3 would not be so exempt from the
requirements of Section 409A, and would otherwise be payable within six
(6) months and one (1) day of the Effective Date (the “Delayed Payment Date”),
such payments shall be withheld and paid on the Delayed Payment Date.  If any
payment or distribution of any type to Executive or for Executive’s benefit,
whether paid or payable or distributed or distributable, pursuant to the terms
of this Agreement or the Stock Agreements (the “Total Payments”), would be
subject to the additional tax and interest imposed by Section 409A, or any
interest or penalties with respect to such additional tax (such additional tax,
together with

 

5

--------------------------------------------------------------------------------


 

any such interest or penalties, are collectively referred to as the “409A Tax”),
Executive acknowledges that any and all claims related to such 409A Tax
constitute Released Claims.

 

18.           Company’s Successor.  In addition to any obligations imposed by
law upon any successor to Red Robin, Red Robin shall require any successor to
all or substantially all of Red Robin’s business or assets (whether direct or
indirect and whether by purchase, reorganization, merger, share exchange,
consolidation, or otherwise) to expressly assume and agree to perform Red
Robin’s obligations under this Agreement to the same extent, and in the same
manner, as Red Robin would be required to perform if no such succession had
occurred.  This Agreement shall be binding upon, and inure to the benefit of,
any successor to Red Robin.

 

19.           Executive’s Successor.  This Agreement shall inure to the benefit
of, and be enforceable by, Executive’s personal or legal representatives,
designated beneficiary, administrators, executors and heirs.  If Executive
should die after the date hereof but before any payment or benefit to which
Executive is entitled under this Agreement has been received by Executive, all
payments or benefits to which Executive would have been entitled had she
continued to live (other than any such benefits that, by their terms, terminate
upon Executive’s death) shall be made or provided in accordance with this
Agreement to the representatives, executors, or administrators of Executive’s
estate.

 

20.           Restricted Assignment.  Except as expressly provided in Sections
17 and 18, neither Party may assign, transfer, or delegate this Agreement or any
of its or her rights or obligations under this Agreement without the prior
written consent of the other Party.  Any attempted assignment, transfer, or
delegation in violation of the preceding sentence shall be void and of no
effect.

 

21.           Waiver and Amendment.  No term or condition of this Agreement
shall be deemed waived other than by a writing signed by the Party against whom
or which enforcement of the waiver is sought.  Without limiting the generality
of the preceding sentence, a Party’s failure to insist upon the other Party’s
strict compliance with any provision of this Agreement or to assert any right
that a Party may have under this Agreement shall not be deemed a waiver of that
provision or that right.  Any written waiver shall operate only as to the
specific term or condition waived under the specific circumstances and shall not
constitute a waiver of that term or condition for the future or a waiver of any
other term or condition.  No amendment or modification of this Agreement shall
be deemed effective unless stated in a writing signed by the Parties.

 

22.           Entire Agreement.  This Agreement, together with the General
Release attached as Exhibit A, contain the Parties’ entire agreement regarding
the subject matter of this Agreement and supersede all prior agreements and
understandings between them regarding such subject matter (except as reserved
herein).  The Parties have made no agreements, representations, or warranties
regarding the subject matter of this Agreement that are not set forth in this
Agreement.

 

23.           Notice.  Each notice or other communication required or permitted
under this Agreement shall be in writing and transmitted, delivered, or sent by
personal delivery, prepaid courier or messenger service (whether overnight or
same-day), prepaid telecopy or facsimile, or prepaid

 

6

--------------------------------------------------------------------------------


 

certified United States mail (with return receipt requested), addressed (in any
case) to the other Party at the address for that Party set forth below that
Party’s signature on this Agreement, or at such other address as the recipient
has designated by notice to the other Party, with a copies as follows:

 

If to Executive,

 

Susan Lintonsmith
9552 E. Silenthills Place

Lonetree, CO  80124

P: (720) 253-2412

 

and

 

Diane S. King

King & Greisen, LLP

1670 York St.

Denver, CO  80206
P: (303) 298-9878
F: (303) 298-9879

 

If to Red Robin,

 

Red Robin Gourmet Burgers, Inc.
Red Robin International, Inc.
Annita M. Menogan
Senior Vice President and Chief Legal Officer
6312 S. Fiddler’s Green Circle
Suite 200 North
Greenwood Village, CO 80111
P: (303) 846-6034
F: (303) 846-6048

 

Each notice or communication so transmitted, delivered, or sent in person, by
courier or messenger service, or by certified United States mail shall be deemed
given, received, and effective on the date delivered to or refused by the
intended recipient (with the return receipt, or the equivalent record of the
courier or messenger, being deemed conclusive evidence of delivery or refusal.) 
Nevertheless, if the date of delivery is after 5:00 p.m. on a business day, the
notice or other communication shall be deemed given, received, and effective on
the next business Day.

 

24.           Severability.  It is the desire of the Parties hereto that this
Agreement be enforced to the maximum extent permitted by law, and should any
provision contained herein be held unenforceable by a court of competent
jurisdiction, the Parties hereby agree and consent that such provision shall be
reformed to create a valid and enforceable provision to the maximum extent
permitted by law; provided, however, if such provision cannot be reformed, it
shall be deemed ineffective and deleted from this Agreement without affecting
any other provision of this

 

7

--------------------------------------------------------------------------------


 

Agreement.  This Agreement should be construed by limiting and reducing it only
to the minimum extent necessary to be enforceable under then applicable law.

 

25.           Title and Headings; Construction.  Titles and headings to sections
hereof are for the purpose of reference only and shall in no way limit, define
or otherwise affect the provisions hereof.  The words “herein,” “hereof,”
“hereunder” and other compounds of the word “here” shall refer to the entire
Agreement and not to any particular provision.

 

26.           Governing Law; Jurisdiction.

 

(a)           All matters or issues relating to the interpretation,
construction, validity, and enforcement of this Agreement shall be governed by
the laws of the State of Colorado, without giving effect to any choice-of-law
principle that would cause the application of the laws of any jurisdiction other
than Colorado.

 

(b)           (i)            Each Party, to the extent it may lawfully do so,
hereby submits to the exclusive jurisdiction of the United States District Court
for the District of Colorado, as well as to the jurisdiction of all courts from
which an appeal may be taken or other review sought from the aforesaid courts,
for the purpose of any suit, action or other proceeding arising out of such
party’s obligations under or with respect to this Agreement, and expressly
waives any and all objections it may have as to venue in any of such courts.

 

(ii)           Each Party hereby waives all right to trial by jury in any
action, proceeding or counterclaim arising out of or in any way concerned with
this Agreement or any of the agreements, instruments or documents contemplated
by this Agreement.  No Party nor any assignee or successor of a Party shall seek
a jury trial in any lawsuit, proceeding, counterclaim or any other litigation
procedure based upon or arising out of this Agreement or any of the agreements,
instruments or documents contemplated by this Agreement.  No Party will seek to
consolidate any such action in which a jury trial has been waived with any other
action in which a jury trial cannot be or has not been waived.

 

(iii)          The provisions of this Section 26(b) have been fully discussed by
the Parties and shall be subject to no exceptions.  No Party has in any way
agreed with or represented to any other party that the provisions of this
section will not be fully enforced in all instances.

 

27.           Survival of Certain Provisions.  Wherever appropriate to the
intention of the Parties, the respective rights and obligations of the Parties
hereunder shall survive any termination or expiration of this Agreement.

 

28.           Counterparts.  This Agreement may be signed in counterparts, with
the same effect as if both Parties had signed the same document.  All
counterparts shall be construed together to constitute one, and the same,
document.

 

[Signature Page Follows.]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.

 

EXECUTIVE:

 

 

Signature:

/s/ Susan Lintonsmith

 

Name:

Susan Lintonsmith

 

 

 

RED ROBIN:

 

Red Robin Gourmet Burgers, Inc., a Delaware corporation

 

 

By:

/s/ Stephen E. Carley

 

Name:

Stephen E. Carley

 

Its:

Chief Executive Officer

 

 

 

Red Robin International, Inc., a Nevada corporation

 

 

By:

/s/ Stephen E. Carley

 

Name:

Stephen E. Carley

 

Its:

Chief Executive Officer

 

 

9

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------